DETAILED ACTION
This Office Action is in response to the application filed on 23 March 2021.
Claims 1-10 and 16-25 are presented for examination.
Claims 1, 4-6 and 8-10 are amended.
Claims 11-15 are canceled.
Claims 16-25 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 2018/0270705), hereinafter Sun.

Regarding Claim 1, Sun discloses a method for receiving a physical uplink shared channel, PUSCH (Figure 11 and page 9, paragraph 88 and page 10, paragraph 96; a method for receiving/receive a physical uplink shared, PUSCH/PUSCH), in a cell of a radio access network applying time-division-duplex communication (see page 5, paragraph 52; in a cell of a radio access network/(radio access network 200) applying time-division-duplex communication/TDD), the method being performed by a base station serving the cell, the method comprising: 
determining whether remote base station interference, RI, is present for PUSCH transmissions in the cell (see Figure 5 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; determining/(signaling different) whether remote base station interference, RI/interference, is present for PUSCH/PUSCHs transmissions in the cell/cell); 
based on the determining result (see page 9, paragraphs 84-85; based on the determining/(signaling different) result), configuring one of activation (see Figure 5 and page 7, paragraph 72 and page 8, paragraph 75; configuring one of activation/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback) and deactivation of code block group, CBG, (see page 9, paragraph 85; and deactivation of code block group, CBG/UEs that are not affected are signaled differently and the gNB does not transmit the CBG failure mask to these UEs), based retransmissions in the cell (see Figure 5 and page 7, paragraph 72 and paragraph 85, line 1; based retransmissions/(CB HARQ retransmission) in the cell/cell); 
sending control messages to one or more user equipment, UEs, in the cell, for applying the configuration (see Figure 6, step 614 and page 8, paragraph 83 and paragraph 85, line 1; sending/(step 614 shows sending) control messages/(DCI 614) to one or more user equipment, UEs/(UE1, UE2 UE3), in/in the/a cell/cell, for applying the configuration/DCI 614 indicates a bit, flag, or value to indicate whether the retransmission grant follows a CBG failure mask or not); and 
decoding subsequent PUSCH transmissions received from the one or more UEs based on the configuration (see page 8, paragraph 77 and page 8, paragraph 83; decoding/decodes subsequent PUSCH/PUSCH transmissions received/(step 614 shows receiving) from the one or more UEs/(UE1, UE2 UE3) based on the configuration/DCI 614 indicates a bit, flag, or value to indicate whether the retransmission grant follows a CBG failure mask or not).
Regarding Claim 2, Sun discloses the method, wherein activation of CBG-based retransmissions is configured when it is determined that RI is present for PUSCH transmissions in the cell (see Figure 5 and page 8, paragraphs 73-75 and page 9, paragraph 85; wherein activation/(transmitting a CBG bitmap) of CBG-based/CBG retransmissions/(HARQ retransmission) is configured when it is determined that RI/(neighbor cell interference) is present/(UEs that are affected) for PUSCH/PUSCHs transmissions in the cell/cell).
Regarding Claim 3, Sun discloses the method, wherein deactivation of CBG-based retransmissions is configured when it is determined that RI is no longer present for PUSCH transmissions in the cell (see page 8, paragraphs 73, 75 and page 9, paragraph 85; wherein deactivation/(UEs that are not affected are signaled differently and the gNB does not transmit the CBG failure mask to these UEs) of CBG-based/(CBG-based HARQ) retransmissions/retransmission is configured when it is determined that RI/(neighbor cell interference) is no longer present/(UEs that are not affected) for PUSCH/PUSCH transmissions in the cell/cell).
Regarding Claim 6, Sun discloses a base station configured to receive a physical uplink shared, PUSCH (Figure 11 and page 9, paragraph 88 and page 10, paragraph 96; a base station/(scheduling entity 1100 or base station) configured to receive/receive a physical uplink shared, PUSCH/PUSCH), in a cell of a radio access network applying time-division-duplex communication (see page 5, paragraph 52; in a cell of a radio access network/(radio access network 200) applying time-division-duplex communication/TDD), the base station serving the cell and comprising communication circuitry configured to communicate with UEs of the cell (see page 8, paragraph 77 and paragraph 85; the base station/(base station) serving the cell/cell and comprising communication circuitry configured to communicate/communicate with UEs/(UE1, UE2, UE3) of the cell/cell); and 
processing circuitry operatively associated with the communication circuitry (see Figure 11 and page 9, paragraph 89, lines 1-3 and paragraph 90, lines 16-17; processing circuitry/(processors 1104) operatively associated with the communication circuitry/transceiver 1110) and configured to perform the following operations: 
determine whether remote base station interference, RI, is present for PUSCH transmissions in the cell (see page 8, paragraph 77 and page 9, paragraphs 84-85; determine/(signaling different) whether remote base station interference, RI/interference, is present for PUSCH/PUSCHs transmissions in the cell/cell); 
based on the determining result (see page 9, paragraphs 84-85; based on the determining/(signaling different) result), configuring one of activation (see Figure 5 and page 7, paragraph 72; configuring one of activation/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback) and deactivation of code block group, CBG, (see page 9, paragraph 85; and deactivation of code block group, CBG/UEs that are not affected are signaled differently and the gNB does not transmit the CBG failure mask to these UEs), based retransmissions in the cell (see Figure 5 and page 7, paragraph 72 and paragraph 85, line 1; based retransmissions/(CB HARQ retransmission) in the cell/cell); 
send control messages to one or more user equipment, UEs, in the cell, for applying the configuration (see Figure 6, step 614 and page 8, paragraph 83 and paragraph 85, line 1; send/(step 614 shows sending) control messages/(DCI 614) to one or more user equipment, UEs/(UE1, UE2 UE3), in/in the/a cell/cell, for applying the configuration/DCI 614 indicates a bit, flag, or value to indicate whether the retransmission grant follows a CBG failure mask or not); and 
decode subsequent PUSCH transmissions received from the one or more UEs based on the configuration (see page 8, paragraph 77 and page 8, paragraph 83; decode/decodes subsequent PUSCH/PUSCH transmissions received/(step 614 shows receiving) from the one or more UEs/(UE1, UE2 UE3) based on the configuration/DCI 614 indicates a bit, flag, or value to indicate whether the retransmission grant follows a CBG failure mask or not).
Regarding Claim 7, Sun discloses the base station, wherein the processing circuitry is further configured to configure activation of CBG-based retransmissions when it is determined that RI is present for PUSCH transmissions in the cell (see Figure 5 and page 8, paragraphs 73-75 and page 9, paragraph 85; wherein the processing circuitry is further configured to configure activation/(transmitting a CBG bitmap) of CBG-based/CBG retransmissions/(HARQ retransmission) when it is determined that RI/(neighbor cell interference) is present/(UEs that are affected) for PUSCH/PUSCHs transmissions in the cell/cell).
Regarding Claim 8, Sun discloses the base station, wherein the processing circuitry is further configured to configure deactivation of CBG-based retransmissions when it is determined that RI is no longer present for PUSCH transmissions in the cell (see page 8, paragraphs 73, 75 and page 9, paragraph 85; wherein the processing circuitry is further configured to configure deactivation/(UEs that are not affected are signaled differently and the gNB does not transmit the CBG failure mask to these UEs) of CBG-based/(CBG-based HARQ) retransmissions/retransmission when it is determined that RI/(neighbor cell interference) is no longer present/(UEs that are not affected) for PUSCH/PUSCH transmissions in the cell/cell).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 9, 16, 18, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Zhu et al (US 2020/0036500 A1), hereinafter Zhu [provisional 62/711,868].

Regarding Claim 4, Although Sun discloses the method as set forth above,
Sun does not explicitly disclose “wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network”.
However, Zhu discloses the method, wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS (see pages 5-6, paragraph 52; wherein determining/determining whether RI/(remote interference) is present/(experienced at a victim BS) comprises determining/determining that RI/(remote interference) is present/(experienced at a victim BS) when receiving/inform RI management/(remote interference management) reference signals, RIM-RS/reference signal), transmitted by one or more further base stations in the radio access network (see pages 5-6, paragraph 52; transmitted/transmission by one or more further base stations/(remote aggressor BS) in the radio access network/victim BS and remote aggressor BS See also paragraph 72 of provisional).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network” as taught by Zhu in the system of Sun to provide techniques for remote interference determination (see page 1, paragraph 2 of Zhu).
Regarding Claim 9, Although Sun discloses the base station as set forth above,
Sun does not explicitly disclose “wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network”.
However, Zhu discloses the method, wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS (see pages 5-6, paragraph 52; wherein the processing circuitry is further configured to determine/determining whether RI/(remote interference) is present/(experienced at a victim BS) by determining/determining that RI/(remote interference) is present/(experienced at a victim BS) when receiving/inform RI management/(remote interference management) reference signals, RIM-RS/reference signal), transmitted by one or more further base stations in the radio access network (see pages 5-6, paragraph 52; transmitted/transmission by one or more further base stations/(remote aggressor BS) in the radio access network/victim BS and remote aggressor BS See also paragraph 72 of provisional).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network” as taught by Zhu in the system of Sun to provide techniques for remote interference determination (see page 1, paragraph 2 of Zhu).
Regarding Claim 16, Although Sun discloses the method as set forth above,
Sun does not explicitly disclose “wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network”.
However, Zhu discloses the method, wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS (see pages 5-6, paragraph 52; wherein determining/determining whether RI/(remote interference) is present/(experienced at a victim BS) comprises determining/determining that RI/(remote interference) is present/(experienced at a victim BS) when receiving/inform RI management/(remote interference management) reference signals, RIM-RS/reference signal), transmitted by one or more further base stations in the radio access network (see pages 5-6, paragraph 52; transmitted/transmission by one or more further base stations/(remote aggressor BS) in the radio access network/victim BS and remote aggressor BS See also paragraph 72 of provisional).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network” as taught by Zhu in the system of Sun to provide techniques for remote interference determination (see page 1, paragraph 2 of Zhu).
Regarding Claim 18, Although Sun discloses the method as set forth above,
Sun does not explicitly disclose “wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network”.
However, Zhu discloses the method, wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS (see pages 5-6, paragraph 52; wherein determining/determining whether RI/(remote interference) is present/(experienced at a victim BS) comprises determining/determining that RI/(remote interference) is present/(experienced at a victim BS) when receiving/inform RI management/(remote interference management) reference signals, RIM-RS/reference signal), transmitted by one or more further base stations in the radio access network (see pages 5-6, paragraph 52; transmitted/transmission by one or more further base stations/(remote aggressor BS) in the radio access network/victim BS and remote aggressor BS See also paragraph 72 of provisional).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein determining whether RI is present comprises determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network” as taught by Zhu in the system of Sun to provide techniques for remote interference determination (see page 1, paragraph 2 of Zhu).
Regarding Claim 21, Although Sun discloses the base station as set forth above,
Sun does not explicitly disclose “wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network”.
However, Zhu discloses the method, wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS (see pages 5-6, paragraph 52; wherein the processing circuitry is further configured to determine/determining whether RI/(remote interference) is present/(experienced at a victim BS) by determining/determining that RI/(remote interference) is present/(experienced at a victim BS) when receiving/inform RI management/(remote interference management) reference signals, RIM-RS/reference signal), transmitted by one or more further base stations in the radio access network (see pages 5-6, paragraph 52; transmitted/transmission by one or more further base stations/(remote aggressor BS) in the radio access network/victim BS and remote aggressor BS See also paragraph 72 of provisional).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network” as taught by Zhu in the system of Sun to provide techniques for remote interference determination (see page 1, paragraph 2 of Zhu).
Regarding Claim 23, Although Sun discloses the base station as set forth above,
Sun does not explicitly disclose “wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network”.
However, Zhu discloses the method, wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS (see pages 5-6, paragraph 52; wherein the processing circuitry is further configured to determine/determining whether RI/(remote interference) is present/(experienced at a victim BS) by determining/determining that RI/(remote interference) is present/(experienced at a victim BS) when receiving/inform RI management/(remote interference management) reference signals, RIM-RS/reference signal), transmitted by one or more further base stations in the radio access network (see pages 5-6, paragraph 52; transmitted/transmission by one or more further base stations/(remote aggressor BS) in the radio access network/victim BS and remote aggressor BS See also paragraph 72 of provisional).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processing circuitry is further configured to determine whether RI is present by determining that RI is present when receiving RI management reference signals, RIM-RS, transmitted by one or more further base stations in the radio access network” as taught by Zhu in the system of Sun to provide techniques for remote interference determination (see page 1, paragraph 2 of Zhu).

Claim(s) 5, 10, 17, 19-20, 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Matsuda et al (EP 3 621 345 A1), hereinafter Matsuda.

Regarding Claim 5, Sun discloses the method, wherein determining whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; wherein determining/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses determining whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the method, comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; comprises determining/determines that first code blocks/(code block) of a PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).
Regarding Claim 10, Sun discloses the base station, wherein the processing circuitry (see Figure 11 and page 9, paragraph 89, lines 1-3 and paragraph 90, lines 16-17; wherein the processing circuitry/processors 1104) is further configured to determine whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; to determine/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses wherein the processing circuitry is further configured to determine whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the base station, by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; by determining/determines that first code blocks/(code block) of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).
Regarding Claim 17, Sun discloses the method, wherein determining whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; wherein determining/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses determining whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the method, comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; comprises determining/determines that first code blocks/(code block) of a PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).
Regarding Claim 19, Sun discloses the method, wherein determining whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; wherein determining/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses determining whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the method, comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; comprises determining/determines that first code blocks/(code block) of a PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).
Regarding Claim 20, Sun discloses the method, wherein determining whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; wherein determining/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses determining whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the method, comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; comprises determining/determines that first code blocks/(code block) of a PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “comprises determining that first code blocks of a PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).
Regarding Claim 22, Sun discloses the base station, wherein the processing circuitry (see Figure 11 and page 9, paragraph 89, lines 1-3 and paragraph 90, lines 16-17; wherein the processing circuitry/processors 1104) is further configured to determine whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; to determine/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses wherein the processing circuitry is further configured to determine whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the base station, by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; by determining/determines that first code blocks/(code block) of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).
Regarding Claim 24, Sun discloses the base station, wherein the processing circuitry (see Figure 11 and page 9, paragraph 89, lines 1-3 and paragraph 90, lines 16-17; wherein the processing circuitry/processors 1104) is further configured to determine whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; to determine/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses wherein the processing circuitry is further configured to determine whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the base station, by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; by determining/determines that first code blocks/(code block) of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).
Regarding Claim 25, Sun discloses the base station, wherein the processing circuitry (see Figure 11 and page 9, paragraph 89, lines 1-3 and paragraph 90, lines 16-17; wherein the processing circuitry/processors 1104) is further configured to determine whether RI is present when CBG-based retransmissions are activated (see Figure 5 and page 7, paragraph 72 and page 8, paragraphs 74-75, 78 and page 9, paragraph 85, line 1; to determine/(signaling different) whether RI/interference is present when CBG-based/(CBG-based) retransmissions/(HARQ retransmission) are activated/DL control portion 502 w/ DCI provides a CBG failure mask and CBG-based HARQ feedback).
Although Sun discloses wherein the processing circuitry is further configured to determine whether RI is present when CBG-based retransmissions are activated as set forth above,
Sun does not explicitly disclose “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted”.
However, Matsuda discloses the base station, by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted (see Figure 16 and paragraphs 136 and 138; by determining/determines that first code blocks/(code block) of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH/PUSCH transport block/(transport block TB) following a guard period/(guard period is implicit with retransmission) of a downlink/(step S461 is downlink) to uplink/(step 465 is uplink) switch are repeatedly/(step 460 shows repeated) retransmitted/re-transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “by determining that first code blocks of a 6Attorney Docket No.: 1557B-157PUS (PE1077USPC)PUSCH transport block following a guard period of a downlink to uplink switch are repeatedly retransmitted” as taught by Matsuda in the system of Sun to further improve the transmission efficiency of the entire system (see page 2, paragraph 6, line 2 of Matsuda).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US 2019/0150181 A1) discloses Methods for Transmitting To Receiving Acknowledgement Information Between Terminal And Base Station In Wireless Communication System, And Devices Supporting Same.  Specifically, see Figure 36 and paragraphs 8, 12, 14-17, 106, 129, 208, 216, 222, 230, 262, 273, 289, 496 and 518.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469